Citation Nr: 0409654	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  00-20 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for depression as secondary to 
service-connected headaches and back disability and sexual 
harassment in the military.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active military service from July 1978 to May 
1995.

This matter is before the Board of Veterans' Appeals (Board) of 
the Department of Veterans Affairs (VA) on appeal from a rating 
determination by the Baltimore, Maryland Regional Office (RO).  
Because the appellant was a VA employee at the Baltimore RO, the 
case was transferred to the Wilmington, Delaware RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

In her June 1999 notice of disagreement, the veteran reported that 
there was a strong connection between her chronic back pain, 
headaches and depression.  She stated that the pain had a negative 
effect on her social life, drastically curtailed her physical 
activities and compromised her quality of life.  She stated all 
these effects served to drive her deeper into her depression.  

The veteran has raised the possibility that she has developed 
depression secondary her service-connected back disability and 
headaches.  38 C.F.R. § 3.310 (2003).  In Allen v. Brown, 7 Vet. 
App. 439, 448 (1993), the U.S. Court of Appeals for Veterans 
Claims, (the Court) defined aggravation of a non-service-connected 
disability by a service connected disability as any additional 
impairment of earning capacity resulting from an already service-
connected condition, and held that when aggravation of a veteran's 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation).  

According to the most recent VA examination report in August 2003, 
the examiner concluded that the veteran's adjustment disorder with 
depressed mood was secondary to stress in the veteran's life.  
Moreover the examiner concluded that the veteran's symptoms did 
not appear to have been related to any sexual assault alleged to 
have occurred during service or to her service connection lumbar 
condition or headaches.  However, the examiner did not address the 
question posed by Allen, that is, if the service-connected back 
disabilities and headaches did not cause the depression, does 
either service-connected disability aggravate this condition?

Additionally, while the case is in remand status, the RO should 
provide appropriate notice under the Veterans Claims Assistance 
Act of 2000 (VCAA).  Specifically, the veteran should be informed 
as to what evidence the VA would obtain, and what evidence she 
would be responsible for obtaining.  See 38 U.S.C.A. § 5100 et. 
seq. (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Final adjudication by the Board cannot be undertaken without this 
notice.  See Quartuccio.  

Consequently, in order to secure this evidence, the case is 
REMANDED for the following actions:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2003).  Compliance 
requires that the veteran be notified of any information, and any 
medical or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  A general form 
letter, prepared by the RO, not specifically addressing the 
disabilities and entitlement at issue, is not acceptable.  The 
letter should inform the veteran of which portion of the 
information and evidence is to be provided by the veteran and 
which part, if any, VA will attempt to obtain on behalf of the 
veteran.  After the veteran and her representative have been given 
notice as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), ( see also Quartuccio, supra), they should be given the 
opportunity to respond.

2.  The RO should take appropriate steps to obtain any pertinent 
evidence and information identified but not provided by the 
veteran, to include records of private medical treatment, if the 
veteran has provided sufficiently detailed information to make 
such requests feasible.  In any case, the RO should document 
attempts to ensure all contemporary records of pertinent VA 
treatment or evaluation are associated with the claims file.  If 
the RO is unable to obtain any pertinent evidence identified by 
the veteran, it should so inform the veteran and request her to 
submit the outstanding evidence.

3.  The veteran should be afforded a VA psychiatric examination, 
by a psychiatrist to determine the etiology of any current 
psychiatric disorder present.  All indicated tests and studies, 
including psychological examination/testing, if necessary, are to 
be performed.  Prior to the examination, the claims folder must be 
made available to the examiner for review of the case.  A notation 
to the effect that this record review took place should be 
included in the report of the examiner.  

If the veteran is found to have depression, an opinion should be 
specifically expressed as to whether it is at least as likely as 
not that the depression is caused by any service-connected 
disability. 

If a service-connected disability did not cause depression, the 
examiner should specifically state whether the depression is 
aggravated by or increased in severity as a result of any service-
connected disability?  If such aggravation is found, the increment 
should be identified and defined in terms of actual reported 
findings on examination, if possible.

4.  The veteran must be given adequate notice of the date and 
place of any requested examinations.  A copy of all notifications 
must be associated with the claims folder.  The veteran is hereby 
advised that failure to report for a scheduled VA examination 
without good cause shown may have adverse effects on his claim.

5.  After completing the requested action, and any additional 
notification and/or development deemed warranted, the RO should 
readjudicate the claim by evaluating all evidence obtained after 
the last statement or supplemental statement of the case (SSOC) 
was issued.  If the benefit sought on appeal remains denied, the 
RO must furnish the veteran and her representative an appropriate 
supplemental statement of the case and allow them a reasonable 
period of time to respond.  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal, including 
VCAA and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





